Motion by appellant to dispense with printing granted. The appeal will be heard on the original papers and on appellant’s typewritten brief, which shall include a copy of the opinion, if any, of the court below. The appellant is directed to file six copies of his typewritten brief and to serve one copy_ on the Attorney-General. Motion by appellant to extend his time to perfect the appeal granted; time extended to the September Term, beginning September 6, 1961; the appeal is ordered on the calendar for said term. Motion for assignment of counsel denied. The appeal is from an order dismissing, without a hearing, appellant’s habeas corpus proceeding. Appellant, therefore, either has in his possession a copy of the original papers to-be used in the consideration of this appeal, or has full knowledge of the contents of such papers. Ughetta, Acting P. J., Kleinfeld, Christ, Pette and Brennan, JJ., concur.